       Case 3:17-cv-00053-BSM Document 159 Filed 12/31/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

LORRAINE CHADWELL, Individually, and as                                      PLAINTIFF
the personal representative of the ESTATE
OF THOMAS J. DAZEY, deceased, and on
behalf of the wrongful death beneficiaries of
Thomas J. Dazey, deceased

v.                         No: 3:17-CV-00053-BSM


PHOENIX SERVICES, LLC; JOHN DOE
CORPORATION I, JOHN DOE CORPORATION II                                   DEFENDANTS

                                     JUDGMENT

      Consistent with the order entered today, this case is dismissed with prejudice.

      IT IS SO ORDERED this 31st day of December, 2020.



                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
